                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                CHAPTER 13
Mathew S Hutchinson                                              CASE NO. 18-55664-MAR
                                                                 JUDGE MARK A RANDON
Debtor                                    /


             TRUSTEE'S OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN
      Now Comes the Chapter 13 Trustee, KRISPEN S. CARROLL, and files her objections

pursuant to E.D. Mich. LBR 3015-3(a) and opposes confirmation of the Chapter 13 Plan where

it does not comply with Bankruptcy Code provisions, 11 U.S.C. §§ 1325, 1322, other

applicable provisions of Title 11 Chapter 13 and Local Bankruptcy Rules, as follows:


         1. Trustee requires debtor provide copies of all 2018 W-2s/1099s, upon receipt,
             and a copy of the 2018 federal income tax return, when filed.

         2. Trustee requests documentation of the loan balance and payoff date for debtor’s
             non-filing spouse's 401(k) loan.

         3. Trustee requests a copy of the most recent mortgage statement debtor received for
             the property at 486 Village Drive, Walled Lake, MI.

         4. Trustee requests all available post-petition pay stubs in order to verify debtor’s
             wages and commission income as they become available.




                                                                          Page 1 of 3
         18-55664-mar     Doc 26   Filed 01/22/19   Entered 01/22/19 10:17:13   Page 1 of 3
         Wherefore, the Chapter 13 Trustee prays this Honorable Court deny confirmation of
the debtor's Chapter 13 Plan.


Dated: January 22, 2019                  OFFICE OF THE CHAPTER 13 TRUSTEE -DETROIT
                                         KRISPEN S. CARROLL, CHAPTER 13 TRUSTEE

                                         /s/ MARGARET CONTI SCHMIDT
                                         Krispen S. Carroll (P49817)
                                         Margaret Conti Schmidt (P42945)
                                         719 Griswold Street, Ste 1100
                                         Detroit, MI 48226
                                         (313) 962-5035
                                         notice@det13ksc.com




                                                                      Page 2 of 3
       18-55664-mar   Doc 26   Filed 01/22/19   Entered 01/22/19 10:17:13   Page 2 of 3
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                  CHAPTER 13
Mathew S Hutchinson                                                CASE NO. 18-55664-MAR
                                                                   JUDGE MARK A RANDON
Debtor                                     /


                                     CERTIFICATE OF MAILING
I hereby certify that on the date indicated below, I electronically filed TRUSTEE'S OBJECTIONS
TO CONFIRMATION OF CHAPTER 13 PLAN with the Clerk of the Court using the ECF system
which will send notification of such filing to the following:

             GOLDSTEIN BERSHAD & FRIED
             4000 TOWN CENTER #1200
             SOUTHFIELD, MI 48075

and I hereby certify that I have mailed by United States Postal Service the above mentioned
documents to the following non-ECF participants:

             Mathew S Hutchinson
             5731 Bingham Drive
             Commerce Township, MI 48382




 January 22, 2019                              /s/ Shannon Horton
                                               SHANNON HORTON
                                               For the Office of the Chapter 13 Trustee-Detroit
                                               719 Griswold Street, Ste 1100
                                               Detroit, MI 48226
                                               (313) 962-5035
                                               notice@det13ksc.com




                                                                           Page 3 of 3
         18-55664-mar     Doc 26    Filed 01/22/19   Entered 01/22/19 10:17:13   Page 3 of 3
